DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species V (Fig 8, claims 14-16, 18-20, 25-26) in the reply filed on 2/25/2022 is acknowledged.  Claims 17, 21-24 are WITDHRAWN.  Claims 14-16, 18-20, 25-26 are examined accordingly.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Singapore on 6/26/2018. It is noted, however, that applicant has not filed a certified copy of the SG10201805513X application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 3/20/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
“pair of similar pods” in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Regarding claim 18, the scope of the claims is unclear with the recitation of “a pair of similar pods” since a pod was already recited in the parent claim, it is unclear as to whether applicant intends to recite three pods as suggested in the claims or two pods as described in the original disclosure.  For purposes of examination, the claims will be treated as reciting two total pods.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 25-26 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 3,472,368 to Hellstrom.
Regarding claim 14, Hellstrom discloses a packaging apparatus (80, Fig 5a) comprising a pod (86) containing a product (99), a retaining layer (97) that closes the pod so that the product (99) is held captive within the pod (Fig 5b), wherein the pod or retaining layer has a 
Regarding claim 25, Hellstrom further discloses the packaging apparatus being a pharmaceutical package containing a medicinal product (99).
Regarding claim 26, Hellstrom further discloses packaging apparatus configured so that it can be manipulated for opening by a user with one hand only (Fig 5a).

Claim(s) 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 3,759,371 to Marks.
Regarding claim 14, Marks discloses a packaging apparatus (Fig 1) comprising a pod (23) containing a product (24), a retaining layer (20) that closes the pod so that the product (99) is held captive within the pod (Fig 4), wherein the pod or retaining layer has a predetermined frangible feature (33) that provides a weakened portion in part of a surface of the pod or retaining layer (col. 4, ll. 10-25), and wherein the weakened portion is broken by deforming the pod to get access to the product (Figs 5-7).

Claim(s) 14-16, 18-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 5,395,031 to Redmond.
Regarding claim 14, Redmond discloses a packaging apparatus (Fig 7a-7f) comprising a pod (20, 21) containing a product, a retaining layer (12) that closes the pod so that the product is held captive within the pod (Fig 7), wherein the pod or retaining layer has a predetermined frangible feature (24) that provides a weakened portion in part of a surface of the pod or 
Regarding claim 15, Redmond further discloses the product released through an opening (30) in the packaging apparatus formed by the broken weakened position (col. 13, ll. 20-30).
Regarding claim 16, Redmond further discloses wherein the pod is configured so as to allow the pod to be deformed in a manner that breaks the weakened portion, thereby forming the opening (30) in the packaging apparatus (Fig 7b, 7d).
Regarding claim 18, Redmond further discloses a pair of similar pods (20, 21, each of which is generally cuneiform, whereby a thinner end (25) of each pod faces one another with the predetermined frangible feature located between the pods at the thinner ends (Fig 7b).
Regarding claim 19, Redmond further discloses access to the product is achieved by moving thicker ends of the pods towards one another such that the frangible feature (24) between the pods at their ends is broken (Fig 7b).
Regarding claim 20, Redmond further discloses retaining layer (12) comprising a barrier film (14) or metal layer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735